DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        CLEMENT L. WILCHER,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-3158

                          [December 20, 2018]

   Appeal from order denying rule 3.800(a) motion from the Circuit Court
for the Fifteenth Judicial Circuit, Palm Beach County; Joseph Marx,
Judge; L.T. Case No. 502009CF001503AXXXMB.

   Clement L. Wilcher, Raiford, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., WARNER and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.